DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 12, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Batada et al. (U.S. PG Pub. No. 20130281084; hereinafter "Batada") in view of Bargetzi et al. (U.S. PG Pub. No. 20140108084; hereinafter "Bargetzi").
As per claim 2, Batada teaches:
A primary device comprising:
Batada teaches a system and method for checking a user into a location using a mobile device of a user, one or more beacons in a store, and a location server (a primary device). (Batada: abstract, paragraphs [0016-20, 60], Fig. 2)
a non-transitory memory;
Batada teaches a system and method for checking a user into a location using a mobile device of a user, one or more beacons in a store, and a location server (a primary device). (Batada: abstract, paragraphs [0016-20], Fig. 2) Batada further teaches that each device may comprise a non-transitory machine-readable storage medium which stores instructions which, when executed by a processor, perform the functions of the system. (Batada: paragraphs [0080-86], Figs. 5-7)
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the primary device to perform operations comprising:
Batada teaches a system and method for checking a user into a location using a mobile device of a user, one or more beacons in a store, and a location server (a primary device). (Batada: abstract, 
detecting a wireless connection between a mobile device of a user and a secondary device at a sub-location within a location, wherein the secondary device comprises one of a plurality of secondary devices throughout the location;
 Batada teaches the placement of beacons within sub-locations of a store. (Batada: paragraph [0026-28, 54-59], Fig. 4) Batada further teaches that a user device may connect to the one or more beacons, and the server may be made aware of the connection. (Batada: paragraphs [0016-19, 28-31], Fig. 2)
With respect to the following limitation:
in response to detecting the wireless connection, activating an application on the mobile device via the secondary device;
 Batada further teaches that an application on the mobile device may be invoked by the server in response to detecting the connection between the mobile device and the beacon in the store. (Batada: paragraphs [0025-28], Figs. 1, 2)
To the extent that Batada does not explicitly teach that the application is invoked "via" the secondary device, Bargetzi teaches this element. Bargetzi teaches that, when a mobile device enters a given location and connects with a beacon within that location, the beacon may have connectivity to a primary device but the mobile device may not, and an application may be invoked by way of the beacon communicating with the primary device on behalf of the mobile device. (Bargetzi: paragraphs [0333-335, 341, 342, 345-346, 353-354], Fig. 20, 21]) It can be seen that each element is taught by either Batada or by Bargetzi. Using the beacon as an intermediary between the mobile device and the primary device does not affect the normal functioning of the elements of the claim which are taught by Batada. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been 
Batada in view of Bargetzi further teaches:
receiving an identifier from the application via the secondary device;
Batada further teaches that an identifier may be sent to the primary device in order to process a check-in for the user. (Batada: paragraphs [0016-20, 22-23]) Bargetzi further teaches the receipt of a user identifier from a user device via the beacon. (Bargetzi: paragraph [0354]) The motivation to combine Bargetzi persists.
processing a digital check-in for the user at the sub-location using the identifier and secondary device information for the secondary device, wherein the digital check-in associates the user with the location.
 Batada further teaches that an identifier may be sent to the primary device in order to process a check-in for the user. (Batada: paragraphs [0016-20, 22-23] see also paragraph [0046] describing check-ins to specific portions of the premises) Bargetzi further teaches the receipt of a user identifier from a user device via the beacon. (Bargetzi: paragraph [0354]) The motivation to combine Bargetzi persists.
As per claim 3, Batada in view of Bargetzi teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the plurality of secondary devices do not have independent Internet connectivity, and wherein operations further comprise:
Batada further teaches that the one or more beacons may comprise a Bluetooth access point and therefore teaches a beacon which does not have independent internet connectivity. (Batada: paragraphs [0016, 19, 61])
tracking, by the primary device, a movement of the user via the plurality of secondary devices;
Batada further teaches that the location of the user may be tracked as the user moves about the premises, and the server may be updated as to the location of the user. (Batada: paragraphs [0017, 26-28, 40-42])
updating, by the primary device, a remote server based on the movement over a network connection with the remote server.
 Batada further teaches that the location of the user may be tracked as the user moves about the premises, and the server may be updated as to the location of the user. (Batada: paragraphs [0017, 26-28, 40-42])
As per claim 12, Batada teaches:
A method comprising:
 Batada teaches a system and method for checking a user into a location using a mobile device of a user, one or more beacons in a store, and a location server (a primary device). (Batada: abstract, paragraphs [0016-20], Fig. 2)
With respect to the following limitation:
receiving an identifier for a mobile device of a user from a wireless device based on a wireless connection between the mobile device and the wireless device at a merchant location, wherein the merchant location comprises a plurality of wireless devices including the wireless device; 
 Batada teaches the placement of beacons within sub-locations of a store. (Batada: paragraph [0026-28, 54-59], Fig. 4) Batada further teaches that a user device may connect to the one or more beacons, and the server may be made aware of the connection. (Batada: paragraphs [0016-19, 28-31], Fig. 2) Batada further teaches that the processing may be based on a beacon ID. (Batada: paragraphs [0020-22, 28, 34-35, 44-45, 53]) Batada further teaches one or more identifiers associated with the mobile device sent to the central system. (Batada: paragraph [0032])
To the extent that Batada does not explicitly teach that beacon receives an identifier of the mobile device and forwards it to the primary device, Bargetzi teaches this element. Bargetzi teaches that, when a 
Batada in view of Bargetzi further teaches:
associating the user with the merchant location based on the identifier;
Batada teaches the placement of beacons within sub-locations of a store. (Batada: paragraph [0026-28, 54-59], Fig. 4) Batada further teaches that a user device may connect to the one or more beacons, and the server may be made aware of the connection. (Batada: paragraphs [0016-19, 28-31], Fig. 2) Batada further teaches that the processing may be based on a beacon ID. (Batada: paragraphs [0020-22, 28, 34-35, 44-45, 53]) Batada further teaches one or more identifiers associated with the mobile device sent to the central system. (Batada: paragraph [0032]) Bargetzi also teaches one or more identifiers sent from the mobile device, to the beacon, to the central server. (Bargetzi: paragraphs [0341-342]) The motivation to combine Bargetzi persists.
transmitting first data to an application of the mobile device via the wireless device based on the associating, wherein the first data causes an activation of the application on the mobile device;
Batada further teaches that an application on the mobile device may be invoked by the server in response to detecting the connection between the mobile device and the beacon in the store. (Batada: paragraphs [0025-28], Figs. 1, 2) Bargetzi teaches that, when a mobile device enters a given location and connects with a beacon within that location, the beacon may have connectivity to a primary device but the mobile device may not, and an application may be invoked by way of the beacon communicating with the primary device on behalf of the mobile device. (Bargetzi: paragraphs [0333-335, 341, 342, 345-346, 353-354], Fig. 20, 21]) The motivation to combine Bargetzi persists.
processing second data from the application with the first data. 
 Batada further teaches that an application on the mobile device may be invoked by the server in response to detecting the connection between the mobile device and the beacon in the store and further processing of data may occur based on such. (Batada: paragraphs [0025-28], Figs. 1, 2) Bargetzi teaches that, when a mobile device enters a given location and connects with a beacon within that location, the beacon may have connectivity to a primary device but the mobile device may not, and an application may be invoked by way of the beacon communicating with the primary device on behalf of the mobile device and further processing of data may occur based on such. (Bargetzi: paragraphs [0333-335, 341, 342, 345-346, 353-354], Fig. 20, 21]) The motivation to combine Bargetzi persists.
As per claim 13, Batada in view of Bargetzi teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the plurality of wireless devices comprises wireless sensors distributed throughout the merchant location, and wherein each of the plurality of wireless devices are connected to a primary device that processes the second data.
 Batada teaches the placement of beacons within sub-locations of a store. (Batada: paragraph [0026-28, 54-59], Fig. 4) Batada further teaches that a user device may connect to the one or more beacons, and the server may be made aware of the connection. (Batada: paragraphs [0016-19, 28-31], Fig. 2)
As per claim 14, Batada in view of Bargetzi teaches all of the limitations of claim 12, as outlined above, and further teaches:
 wherein at least the receiving the identifier and the processing the second data is performed by the primary device.
 Batada further teaches that an identifier may be sent to the primary device in order to process a check-in for the user. (Batada: paragraphs [0016-20, 22-23]) Bargetzi further teaches the receipt of a user identifier from a user device via the beacon. (Bargetzi: paragraph [0354]) The motivation to combine Bargetzi persists.
As per claim 17, Batada in view of Bargetzi teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the first data comprises check-in data for a check-in of the user with a merchant at the merchant location, and wherein the processing the second data from the application comprises processing the check-in using the first data and the second data.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Batada in view of Bargetzi further in view of Egan et. al. (U.S. PG Pub. NO. 20140082707; hereinafter "Egan").
As per claim 6, Batada in view of Bargetzi teaches all of the limitations of claim 2, as outlined above. With respect to the following limitation:
wherein the processing is further based on secondary device information for the secondary device, and wherein the identifier comprises an encrypted value for an identification token associated with the mobile device.
 Batada further teaches that the processing may be based on a beacon ID. (Batada: paragraphs [0020-22, 28, 34-35, 44-45, 53]) Batada further teaches one or more identifiers associated with the mobile device sent to the central system. (Batada: paragraph [0032]) Bargetzi also teaches one or more identifiers sent from the mobile device, to the beacon, to the central server. (Bargetzi: paragraphs [0341-342]) The motivation to combine Bargetzi persists.
Egan, however, teaches that, in the process of creation of a user account, an encryption key may be generated by an application and assigned to a user device, wherein the encryption key may later be used to decrypt information sent from the user device (a mobile phone as per paragraph [0020])  to one or more servers 1400. (Egan: paragraph [0030], Figs. 1, 2, 5)  It can be seen that each element is taught by either Batada in view of Bargetzi, or by Egan. Requiring that the encryption and decryption of the token be performed using a key issued to the mobile device at the time of account setup does not affect the normal functioning of the elements of the claim which are taught by Batada in view of Bargetzi. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Egan with the teachings of Batada in view of Bargetzi since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 7, Batada in view of Bargetzi further in view of Egan teaches all of the limitations of claim 6, as outlined above, and further teaches:
decrypting the identifier;
Batada further teaches that the processing may be based on a beacon ID. (Batada: paragraphs [0020-22, 28, 34-35, 44-45, 53]) Batada further teaches one or more identifiers associated with the mobile device sent to the central system. (Batada: paragraph [0032]) Bargetzi also teaches one or more identifiers sent from the mobile device, to the beacon, to the central server. (Bargetzi: paragraphs [0341-342]) The motivation to combine Bargetzi persists. Egan, however, teaches that, in the process of creation of a user account, an encryption key may be generated by an application and assigned to a user device, wherein the encryption key may later be used to decrypt information sent from the user device (a mobile phone as per paragraph [0020]) to one or more servers 1400. (Egan: paragraph [0030], Figs. 1, 2, 5) The motivation to combine Egan persists.
determining the identification token based on the decrypting, wherein processing the digital check-in is done in response to the determining the identification token.
 Batada as outlined above teaches that an identifier may be sent to the primary device in order to process a check-in for the user. (Batada: paragraphs [0016-20, 22-23] see also paragraph [0046] describing check-ins to specific portions of the premises) Batada further teaches that the processing may be based on a beacon ID. (Batada: paragraphs [0020-22, 28, 34-35, 44-45, 53]) Batada further teaches one or more identifiers associated with the mobile device sent to the central system. (Batada: paragraph [0032]) Bargetzi also teaches one or more identifiers sent from the mobile device, to the beacon, to the central server. (Bargetzi: paragraphs [0341-342]) The motivation to combine Bargetzi persists. Egan, however, teaches that, in the process of creation of a user account, an encryption key may be generated by an application and assigned to a user device, wherein the encryption key may later be used to decrypt information sent from the user device (a mobile phone as per paragraph [0020]) to one or more servers 1400. (Egan: paragraph [0030], Figs. 1, 2, 5) The motivation to combine Egan persists.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Batada in view of Bargetzi further in view of Daigle et al. (U.S. PG Pub. No. 20110178863; hereinafter "Daigle")
As per claim 8, Batada in view of Bargetzi teaches all of the limitations of claim 2, as outlined above, but does not appear to explicitly teach:
 monitoring a device health of each of the plurality of secondary devices, wherein the device health comprises at least one of a signal strength, a power level, or a connectivity to the primary device.
 Daigle teaches that one or more data packets may be sent from one or more data packet generators 104 (which act as wireless short range beacons in a merchant location which interact with a mobile computing device) to a data packet generator server 116. (Daigle: paragraphs [0032-34, 54, 153], Fig. 1) Daigle further teaches that the data packet may include one or more codes including battery life as well as error codes (health and status updates indicating a malfunction) for the data packet generator (the wireless beacon). (Daigle: paragraph [0153]) It can be seen that each element is taught by either Batada in view of Bargetzi, or by Daigle. Monitoring the device health of the beacons, as taught by Daigle, does not affect the normal functioning of the elements of the claim which are taught by Batada in view of 
As per claim 9, Batada in view of Bargetzi further in view of Daigle teaches all of the limitations of claim 8, as outlined above, and further teaches:
 updating a remote server based on the device health of the each of the plurality of secondary devices.
 Daigle teaches that one or more data packets may be sent from one or more data packet generators 104 (which act as wireless short range beacons in a merchant location which interact with a mobile computing device) to a data packet generator server 116. (Daigle: paragraphs [0032-34, 54, 153], Fig. 1) Daigle further teaches that the data packet containing the health and status updates may be sent to a store server 120 or a data packet generator server 116. (Daigle: paragraph [0153]) The motivation to combine Daigle persists.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Batada in view of Bargetzi further in view of Lempio et. al. (U.S. Patent No.  6,831,896; hereinafter "Lempio").
As per claim 10, Batada in view of Bargetzi teaches all of the limitations of claim 2, as outlined above, but does not appear to explicitly teach:
receiving secondary device data from a device management application of a data server;
 Lempio, however, teaches that one or more beacons placed in a particular location may access advertising information which has been received from the network or from the internet and transfer this advertising information to a client device. (Lempio: col. 6, lines 50-60) As outlined above, Lempio teaches that information may be sent from a network or the internet, through a primary beacon (a host) to one or more secondary beacons (14a) then to a terminal device. (Lempio: col. 6, lines 1-12, Fig. 7) 
Batada in view of Bargetzi further in view of Lempio further teaches:
communicating the secondary device data to the each of the plurality of secondary devices. 
 Lempio, as outlined above, teaches that one or more beacons placed in a particular location may access advertising information which has been received from the network or from the internet and transfer this advertising information to a client device. (Lempio: col. 6, lines 50-60) As outlined above, Lempio teaches that information may be sent from a network or the internet, through a primary beacon (a host) to one or more secondary beacons (14a) then to a terminal device. (Lempio: col. 6, lines 1-12, Fig. 7) Lempio further teaches that the information may be sent from the internet, to a host 12 (a primary beacon) then directly to a terminal device (40). Id. The motivation to combine Lempio persists.
As per claim 16, Batada in view of Bargetzi teaches all of the limitations of claim 14, as outlined above. With respect to the following limitation:
wherein first data is communicated by the primary device to the mobile device via the secondary device, wherein the second data is received by the primary device from the mobile device via the secondary device, and wherein the processing the second data comprises transmitting the second data to a remote server over a network connection.
 Batada further teaches that an application on the mobile device may be invoked by the server in response to detecting the connection between the mobile device and the beacon in the store and further 
Lempio, however, teaches that information may be sent to a central server, from a primary beacon (a host) from one or more secondary beacons (14a) from a terminal device. (Lempio: col. 6, lines 1-12, Fig. 1, 7) Lempio further teaches that the information may be sent from the internet, to a host 12 (a primary beacon) then directly to a terminal device (40). Id. Lempio further teaches combining the above elements with the teachings of Batada in view of Bargetzi for the benefit of increasing the speed of data transfer to and from a host (primary beacon) by allowing for dynamic selection of a most-desired communication path through the transmitting beacon based on an amount of data traffic handles by the short range network at any given time. (Lempio: col 1 line 60 - col. 2 line 6) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lempio with the teachings of Batada in view of Bargetzi to achieve the aforementioned benefits.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Batada in view of Bargetzi further in view of Lempio and further in view of Kerr et al. (U.S. PG Pub. No. 20160029155; hereinafter "Kerr").
As per claim 11, Batada in view of Bargetzi further in view of Lempio teaches all of the limitations of claim 10, as outlined above, but does not appear to explicitly teach:
wherein the secondary device data comprises merchant input to a webpage provided by the device management application.
 Kerr, however, teaches a content association interface on a webpage which may allow a user to define offers associated with various locations within a given store. (Kerr: paragraph [0243, 320, 321], Fig. 17) It can be seen that each element is taught by either Batada in view of Bargetzi or by Kerr. Using the interface taught by Kerr to input the offer information taught by Lempio does not affect the normal functioning of the elements of the claim which are taught by Batada in view of Bargetzi further in view of Lempio. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kerr with the teachings of Batada in view of Bargetzi further in view of Kerr, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Batada in view of Bargetzi further in view of Dessert et al. (U.S. PG Pub. No.  20130181045; hereinafter "Dessert"). 
As per claim 15, Batada in view of Bargetzi teaches all of the limitations of claim 14, as outlined above. With respect to the following limitation:
wherein the processing the second data from the application comprises processing, by the primary device, a payment with a transaction processor server based on the first data and the second data, wherein the first data comprises a transaction, and wherein the second data comprises a payment instrument from the mobile device.
 Batada further teaches that an application on the mobile device may be invoked by the server in response to detecting the connection between the mobile device and the beacon in the store and further processing of data may occur based on such. (Batada: paragraphs [0025-28], Figs. 1, 2) Bargetzi teaches that, when a mobile device enters a given location and connects with a beacon within that location, the beacon may have connectivity to a primary device but the mobile device may not, and an application may be invoked by way of the beacon communicating with the primary device on behalf of the mobile device and further processing of data may occur based on such. (Bargetzi: paragraphs [0333-335, 341, 342, 345-346, 353-354], Fig. 20, 21]) The motivation to combine Bargetzi persists. Batada in view of Bargetzi, however, does not appear to teach that the information received in the form of the second data comprises payment data used to process a payment.
 Dessert, however, teaches a tag 124 used for check-in, which can also receive payment information and transaction details from a user such that a user may complete a transaction with a merchant. (Dessert: paragraphs [0082-92], Figs. 2G-2I)  It can be seen that each element is taught by either Batada in view of Bargetzi, or by Dessert. Using the connection between the check-in device and the mobile device to process a payment does not affect the normal functioning of the elements of the claim which are taught by Batada in view of Bargetzi. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Dessert with the teachings of Batada in view of Bargetzi since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Allowable Subject Matter
Claims 18-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628